ORDER **
As both parties agree that the district court’s order barring Keagy from raising the defense of qualified immunity was improper and should be vacated, the order granting plaintiffs’ “Motion in Limine re Qualified Immunity” (dist. ct. docket no. 266, pp. 4-6) is hereby vacated. If the case proceeds to trial, Keagy is entitled to raise qualified immunity as a merits-level defense to liability. We express no opinion concerning whether the qualified immunity defense should be decided by the court as a matter of law or by the jury, as the issue is not before us.
ORDER VACATED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.